Citation Nr: 0941851	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  03-08 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Meniere's disease with 
vertigo.


REPRESENTATION

Veteran represented by:	to be clarified


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active duty from July 1981 to July 1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

In a July 2007 decision, the Board denied the Veteran's claim 
for entitlement to service connection for posttraumatic 
stress disorder (PTSD).  At that time, the Board remanded her 
claim for service connection for Meniere's disease with 
vertigo to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required.


REMAND

As noted above, in July 2007, the Board remanded the 
Veteran's claim for service connection for Meniere's disease 
with vertigo for further development.

Unfortunately, the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the agency of original jurisdiction (AOJ) 
has not complied with the directive from the Board's July 
2007 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board are not complied with, 
the Board commits error as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).

In this regard, the Board notes that significant development 
was completed as a result of the July 2007 remand.  This 
included providing the Veteran with a VA examination in 
conjunction with her claim in August 2007 (with an addendum 
dated in July 2009).

However, other action specifically requested by the Board in 
July 2007 has yet to be completed.  In the remand, the Board 
noted that, since the issuance of the May 2005 supplemental 
statement of the case (SSOC), a great deal of medical 
evidence was added to the record, but the SSOCs issued during 
2006 restricted analyses to the Veteran's PTSD claim.  On 
remand, the Board directed that the RO's readjudication of 
the Veteran's claim (for service connection for Meniere's 
disease with vertigo) must include consideration "all 
evidence received since the May 2005 SSOC", but this was not 
done.  Id.  The only evidence considered by the RO/AMC in the 
August 2009 SSOC was the August 2007 VA examination report 
(with the July 2009 addendum) and the January 2008 VA 
audiology examination report.  Thus, the Board finds that a 
remand of this case is necessary.  Stegall.

There also appears to be a bit of confusion regarding the 
Veteran's service representative.  While correspondence in 
the file, dated through June 2009, suggests that the Veterans 
of Foreign Wars (VFW) represents the Veteran in her appeal, a 
signed power of attorney appointing it as her representative 
(VA Form 21-22) is not currently of record.  Nor is there a 
signed document from the Veteran withdrawing her power of 
attorney from the VFW or from the VFW withdrawing its 
representation of the Veteran.  It is unclear if the 
Veteran's signed VA 21-22 was misplaced and, in October 2009, 
the VFW submitted a written argument on the Veteran's behalf.  
On remand, the Veteran should be asked to provide a new 
signed VA Form 21-22.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran in writing and 
request that she clarify her 
representation in her appeal.  She 
should be advised of the need to submit 
a new signed VA Form 21-22 in favor of 
VFW, if she wishes to enable that 
organization to act as her accredited 
representative, or identify a new 
accredited representative.  Appropriate 
documentation concerning such 
representation should be associated 
with the claims file.

2.	Readjudicate the Veteran's claim, with 
application of all appropriate laws and 
regulations, including consideration of 
all evidence received since the May 
2005 SSOC.  If the decision remains 
adverse to the Veteran, she and her 
representative (if any) should be 
furnished a SSOC and afforded an 
appropriate period of time within which 
to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


